DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the limitations require a computer-readable storage medium, which stores a program. The specification provides non-exhaustive examples (see at least [0016]: controller 30 may include memory 34, i.e. non-transitory computer-readable storage-medium, including non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more routines, thresholds, and captured data) and does not set forth what constitutes the computer-readable storage medium as being non-transitory, and therefore, in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim, said medium could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2. Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1-20 recite determine prior coordinates of the host vehicle; determine a distance and a heading traveled by the host vehicle since determining the prior coordinates of the host vehicle; determine when the heading traveled differs from a cardinal direction by being both greater than a threshold and less than an angle threshold; and responsive to determining that the heading traveled differs from the cardinal direction by being both greater than the threshold and less than the angle threshold, determine, based on the distance traveled and the cardinal direction, a coordinate correction to present coordinates of the host vehicle, as drafted, is a system and process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “a controller circuit of a host vehicle”, “computer readable storage medium”, “processor”, “a noise”, and “one or more sensors”, “determine prior coordinates of the host vehicle; determine a distance and a heading traveled by the host vehicle since determining the prior coordinates of the host vehicle; determine when the heading traveled differs from a cardinal direction by being both greater than a noise threshold and less than an angle threshold; and responsive to determining that the heading traveled differs from the cardinal direction by being both greater than the noise threshold and less than the angle threshold, determine, based on the distance traveled and the cardinal direction, a coordinate correction to present coordinates of the host vehicle” in the context of this claim a driver identifying a previous location of a vehicle, determine a distance and orientation traveled by the vehicle from a previous location; identifying a threshold and determine whether the orientation is greater than the threshold and less than an angle threshold, determine a present location correction. If a claim limitation, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “a controller circuit of a host vehicle”, “computer readable storage medium”, “processor”, “a noise” and “one or more sensors”. The computing is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components and mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1-20 are directed to an abstract idea.
The claim(s) 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a controller circuit of a host vehicle”, “computer readable storage medium”, “processor”, “a noise”, “wheel movement detected by the one or more sensors” and “wheel signals from one or more sensors”, amounts to no more than mere instructions to apply the exception using generic computer components and mere data gathering, which is a form of insignificant extra-solution activity. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims 1-20 are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claim(s) 1-18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10845197. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 10845197 is in essence a “species” of the generic invention of application claims 1-18.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-18 are anticipated by claims 1-16 of U.S. Patent No. 10845197, claims 1-18 are not patentably distinct from claims 1-16 of U.S. Patent No. 10845197.
Claim(s) 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10845197 in view of US 20160018229 (“Lee”). 
As per claims 19-20, claims 1-16 of U.S. Patent No. 10845197 recites a processor of a system of a host vehicle, configure the processor to: determine prior coordinates of the host vehicle; determine a distance and a heading traveled by the host vehicle since determining the prior coordinates of the host vehicle; determine when the heading traveled differs from a cardinal direction by being both greater than a noise threshold and less than an angle threshold; and responsive to determining that the heading traveled differs from the cardinal direction by being both greater than the noise threshold and less than the angle threshold, determine, based on the 
However, Lee teaches a computer-readable storage medium comprising instructions that, when executed by a processor of a system of a host vehicle (see at least Lee [0034]: invention may be referring to operations performed by a computer, a processor or other electronic calculating device that manipulate and/or transform data using electrical phenomenon. Those computers and electronic devices may employ various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor, where the memory and/or computer-readable medium may include all forms and types of memory and other computer-readable media). As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by claims 1-16 of U.S. Patent No. 10845197 by incorporating a computer-readable storage medium comprising instructions that, when executed by a processor of a system of a host vehicle as taught by Lee in order to manipulate and/or transform data using electrical phenomenon for improving identification of roadway curvature in a vehicle system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art reference US 20100332135 (“Toda”) discloses an invention that provides a navigation device comprises a GPS receiver, an acceleration sensor for detecting at least two-axis accelerations in an X-axis direction that is the front-back direction of a moving body and a Y-axis direction that is the right-left direction of the moving body, and at least one-axis angular velocity sensor for detecting the angular velocity in an azimuth direction around a Z-axis orthogonal to the X-axis direction and the Y-axis direction. A sensor detection value appropriate correction judgment module of an integrated calculation module having a CPU or the like finds the product of the value (velocity) obtained by integrating the acceleration detection value in the X-axis direction and the angular velocity detection value in the azimuth direction, acquires the error between the value of the product and the acceleration detection value in the Y-axis direction, and judges whether or not corrections made by the acceleration sensor and the angular velocity sensor are appropriate by judging whether or not the error exceeds a predetermined threshold value. The prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole: a controller circuit of a host vehicle, the controller circuit being configured to: determine prior coordinates of the host vehicle; determine a distance and a heading traveled by the host vehicle since determining the prior coordinates of the host vehicle; determine when the heading traveled differs from a cardinal direction by being both greater than a noise threshold and less than an angle threshold; and responsive to determining that the heading traveled differs from the cardinal direction by being both greater than the noise threshold and less than the angle .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668